Citation Nr: 0723164	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to death benefits, to include dependency and 
indemnity compensation, death pension benefits, and accrued 
benefits, as a surviving spouse of a deceased veteran.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's daughter


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant and the veteran were married in March 1969 
and were divorced in October 1997.

2.  The veteran died in May 2000.


CONCLUSION OF LAW

The criteria for eligibility for VA death benefits, to 
include dependency and indemnity compensation (DIC), death 
pension benefits, and accrued benefits, have not been met.  
38 U.S.C.A. §§ 101, 1310, 1311, 1541, 5121 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.5, 3.50, 3.351, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

The appellant claims entitlement to DIC and death pension 
benefits as the surviving spouse of the veteran.  Generally, 
DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. §§ 101(14), 1310; 
38 C.F.R. § 3.5(a).  Death pension is a benefit payable by VA 
to a veteran's surviving spouse because of the veteran's 
nonservice-connected death, subject to the surviving spouse's 
annual income.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.3 (2006).  The term "surviving 
spouse" means a person of the opposite sex who was married 
to a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The facts relevant to the appellant's claim are not in 
dispute.  The evidence of record establishes that the 
appellant and the veteran were married in March 1969 and were 
divorced October 1997.  The veteran died in May 2000.  

Therefore, as a matter of law and regulation, the appellant 
is not eligible for VA death benefits.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (holding that plain statutory 
language is applied unless it creates absurd results).  

In lay statements, the appellant asserts that she is entitled 
to the VA benefits because she only left the veteran when he 
threatened to kill her in 1995.  Lay statements submitted by 
the veteran's children assert that the appellant is entitled 
to the veteran's death pension because the appellant remained 
married the veteran for over 20 years despite the abuse 
caused by his service-connected mental illnesses and because 
she would put the money to good use.  The Board is 
sympathetic to these contentions, but is specifically 
prohibited from granting benefits that are not authorized by 
law, regulation, precedent decision of VA General Counsel, or 
instruction from the Secretary of VA.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Accordingly, VA death benefits are 
not warranted.


ORDER

Entitlement to VA death benefits, to include DIC, death 
pension benefits, and accrued benefits, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


